                                                    Notice Recipients
District/Off: 1126−1                      User: admin                          Date Created: 9/30/2020
Case: 20−41272−JJR7                       Form ID: pdfall                      Total: 32


Recipients of Notice of Electronic Filing:
tr          Rocco J Leo         rleo@leoandoneal.com
aty         Vincent Lee Adams           vince@adamslawllc.com
                                                                                                                 TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Pamela Latrice Mitchell      258 Hardin Road          Ragland, AL 35131
cr          Christopher Mitchell      258 Hardin Road         Ragland, AL 35131
smg         Robert Landry        BA Anniston        1129 Noble Street         Room 117           Anniston, AL 36201
10529651 AT&T c/o Bankruptcy            4331 Communications Drive            Floor 4W         Dallas, TX 75211
10529650 AmSher Collection Services, Inc          4524 Southlake Parkway           Suite 15        Birmingham, AL
            35244−3271
10529649 America's Car Mart          1200 S Quintard Avenue          Anniston, AL 36201
10529629 American Family Care           3700 Cahaba Beach Road            Birmingham, AL 35242
10529630 Andrews Sports Medicine & Orthopedic             805 St. Vincent's Drive         Suite 100       Birmingham, AL
            35205
10529631 Birmingham Podiatry PC           805 St Vincents Drive          Suite 420        Birmingham, AL 35205
10529627 Colonial Auto Finance          1805 N 2ND Street         Suite 401         Rogers, AR 72756−2423
10529628 Credit Acceptance Corporation          P.O. Box 11366          Birmingham, AL 35202
10529632 Dept of Education/Navient          P.O. Box 9655         Wilkes Barre, PA 18773−9635
10529633 Enhanced Recovery           8014 Bayberry Road          Jacksonville, FL 32256−7412
10529634 First Premier Bank         P.O.BOX 5529           Sioux Falls, SD 57117−5529
10529635 Global Lending Services          1200 Brookfield Blvd          Suite 300        Greenville, SC 29607
10529636 Insulet Corporation / Maker         155 N 400 West         Suite 300         Salt Lake City, UT 84103−1132
10529637 MED−SOUTH, INC &AFFILIATES                   2660 10TH AVENUE POB#1                  Suite 104      BIRMINGHAM, AL
            35205
10529638 Pell City Internal & Family Medicine          41 Emience Way           Pell City, AL 35128
10529639 R1 Medical Financial Solutions          P.O. BOX 935345           Altanta, GA 31193
10529640 Security Finance         P.O. Box 3146         Spartanburg, SC 29304
10529641 Southview Medical Group           833 St. Vincent's Drive         POB 111          Birmingham, AL 35205
10529642 St. Vincent's Home Medical Services          2700 10th Avenue South            Suite 200       Birmingham, AL
            35205
10529643 St. Vincent's Hospital        810 St. Vincent's Drive       Birmingham, AL 35205
10529644 St. Vincent's St. Clair Primary Care        7063 Veterans Parkway           Pell City, AL 35125
10529645 Stevens Business Service         175 Cabot Street, Suite 415         P.O.Box 1233          Lowell, MA
            01853−1233
10529646 Sunrise Credit Services, Inc        260 Airport Plaza        Farmingdale, NY 11735
10529652 University of Alabama Health Services           500 22nd Street South         Suite 500        Birmingham, AL
            35233
10529647 University of Alabama Hospital          P.O. Box 2252          Birmingham, AL 35246−0036
10529648 Verizon Wireless/Southeast          P.O. Box 26055         Minneapolis, MN 55426
10529653 Zarzaur & Schwartz, PC          P.O. Box 11366          Birmingham, AL 35202
                                                                                                                TOTAL: 30




    Case 20-41272-JJR7 Doc 10-1 Filed 09/29/20 Entered 09/29/20 16:02:47                                         Desc PDF
                   to All Parties & Creditors: Notice Recipients Page 1 of 1
